Title: From Benjamin Franklin to James Lovell, 7 October 1777
From: Franklin, Benjamin
To: Lovell, James


Dear Sir,
Passy, near Paris, Oct 7. 1777
I receiv’d your Favour (without Date) communicating a Method of Secret Writing, for which I am oblig’d to you. I have since receiv’d yours of July 4.
I was very sensible before I left America, of the Inconveniencies attending the Employment of Foreign Officers, and therefore immediately on my Arrival here I gave all the Discouragement in my Power to their going over; but Numbers had been previously engag’d by Mr. Deane, who could not resist the Applications made to him. I was concern’d in sending the 4 Engineers, and in making the Contract with them: but before they went, I had reason to dislike one of them, and to wish the Agreement had not been made, for I foresaw the Discontent that Man was capable of producing among his Companions, and I fancy that if instead of America they had gone to Heaven it would have been the same thing. You can have no Conception of the Arts and Interest made Use of to recommend and engage us to recommend very indifferent Persons; The Importunity is boundless, The Numbers we refuse incredible: which if you knew you would applaud us for, and on that Account excuse the few we have been prevail’d on to introduce to you. But, as somebody says,
Poets lose half the Praise they would have got,
  Were it but known what they discretely blot.
I wish we had an absolute Order to give no Letter of Recommendation or even Introduction for the future to any foreign Officer whatever. As to the Instruction passed in Congress respecting French Officers who do not understand English, we never made it known here, from the same Apprehension that you express: All that understood a little English would have thought themselves intitled to a Commission, and the rest would have undertaken to learn it in the Passage. With great Esteem, I am, Sir Your most obedient humble Servant
B. Franklin

P.S. I enclose some Papers given me by the Baron Steuben, a Prussian Officer who is gone over. Perhaps there may [be] useful Hints in them.
Mr Lovel

 
Notation: Letter Dr Franklin to Mr Lovell
